[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 17, 2009
                              No. 09-11655                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 08-00387-CR-T-26EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TIMOTHY TAD SMITH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 17, 2009)

Before TJOFLAT, EDMONDSON and BARKETT, Circuit Judges.

PER CURIAM:

     Timothy Tad Smith appeals his convictions for receiving and possessing
unregistered firearms, in violation of 26 U.S.C. §§ 5861(d) and 5871, and

manufacturing unregistered firearms, in violation of §§ 5861(f) and 5871. On

appeal, Smith argues that Willie Edom, a deputy with the Hillsborough County

Sheriff’s Office, violated his Fourth Amendment rights by engaging in a

warrantless search of his storage unit, which was based on Edom’s erroneous legal

conclusions that the storage facility manager had authority to consent to the search.

He contends that, because Edom’s search was illegal, his subsequent consent to

another search and statements to police were tainted and should have been

suppressed.

      We review a district court’s denial of a defendant’s motion to suppress under

a mixed standard of review, reviewing the district court’s “findings of fact for clear

error and its application of law to those facts de novo.” United States v. Mercer,

541 F.3d 1070, 1073-74 (11th Cir. 2008), cert. denied 129 S.Ct. 954 (2009). The

district court’s factual findings are construed in the light most favorable to the

prevailing party. Id. at 1074.

      The Fourth Amendment provides “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. A search pursuant to

voluntary consent does not violate the Fourth Amendment's prohibition on



                                           2
warrantless searches. Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S.Ct.

2041, 2043-44, 36 L.Ed.2d 854 (1973). Consent to search may be provided by a

third party who possesses common authority over the premises for most purposes,

so that it is reasonable to recognize that the third party has the right to permit

inspection and others have assumed the risk that the third party might allow the

area to be searched. United States v. Matlock, 415 U.S. 164, 171 n.7, 94 S.Ct. 988,

993 n.7, 39 L.Ed.2d 242 (1974). A defendant can knowingly and voluntarily

contractually agree to allow third parties to enter a space where the defendant has

an expectation of privacy. See United States v. Griffin, 555 F.2d 1323, 1324-25

(5th Cir. 1977) (holding that a warrantless search of pharmacy records was

reasonable where the defendant “agreed by contract to maintain records of the

prescriptions which he billed to the state and to make these records available for

inspection at any time”).

      The district court did not err in denying Smith’s motion to suppress because

Smith’s rental agreement gave the storage facility manager actual authority over

Smith’s storage unit in certain circumstance, and provided that the owner’s agents

and other representatives, including police, could enter his storage unit in order to

make repairs to, and ensure the safety and preservation of, the unit. Once the

facility manager observed water coming from the storage unit, which breached the



                                            3
terms of the rental agreement, he had actual authority to open the unit, and when he

observed AK-47 firearms within the unit, which also breached the terms of the

rental agreement, he had actual authority to consent to a search by police. Because

Edom’s search was not in violation of the Fourth Amendment, Smith’s consent to a

subsequent search, as well as his statements to police were not tainted by an illegal

search. Accordingly, upon review of the record and consideration of the parties’

briefs, we affirm the district court’s denial of Smith’s motion to suppress.

      AFFIRMED.




                                           4